JONES, J.,
concurring in part and dissenting in part.
11While I agree with the majority that the district court commits legal error by holding that the statutes at issue requires both the request for service of process and the receipt of that request, I cannot agree that the judgment must be reversed.
The district court finds of record that counsel for the petitioner timely requested service of process by mail. However, there is absolutely NOTHING of record to support that finding of fact. And, while counsel represents that he timely requested service, the record is devoid of any evidence thereof. Thus, for this reason, I would affirm the judgment of the district court, and respectfully dissent.